George Rose Smith, J., dissenting. I agree that a close question is presented, but 1 think it should be decided the other way. The word person often refers to a corporation, but not invariably. No one would suppose that a statute referring to persons of unsound mind was meant to apply to corporations. In Act 182 the legislature declared its purpose to . relieve litigants of having to sue in more than one county for personal injuries and property damages arising out of the same accident. A corporation can no more sustain personal injuries than it can be of unsound mind. Hence the legislature apparently intended to refer only to natural persons in this particular statute. I, therefore, think the writ should issue.